Citation Nr: 1418700	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.F.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1994 to April 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision on behalf of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Although the Veteran did not express specific disagreement with the rating for PTSD in the May 2011 rating decision, a claim for entitlement to TDIU is a rating theory and not a separate claim for benefits.  Bifurcation of a claim is generally a matter within VA discretion.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that, as the Veteran has only established service connection for PTSD, the TDIU issue is more appropriately addressed as part of an appeal for a rating in excess of 70 percent for PTSD, to include TDIU.  The Board finds that no further action is required of the Veteran to perfect the appeal as to the rating for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A review of the record shows the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim by correspondence dated in March 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran contends, in essence, that service-connected PTSD is more severely disabling than the assigned 70 percent rating and that she is unemployable as a result of PTSD.  The Board notes that a review of the record shows significant evidence of events and changed circumstances that require additional development prior to appellate review.  

VA treatment records dated in September 2012 noted the Veteran continued to express suicidal ideation and that she had agreed to have her spouse take her to a VA emergency room for triage and possible admission for safety and emotional stabilization.  Records also show that since the Veteran completed her March 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, VA treatment records and statements from the Veteran indicated she was working to complete a degree in business management and that she was employed as a part-time volunteer firefighter.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information as to her educational pursuits, employment including the name and address of any employers, efforts to obtain other employment, and income from any employment over the course of this appeal.  Alternatively, she may provide the information by completing and signing an updated VA Form 21-8940.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the record.

3.  Schedule the Veteran for a VA examination, by a female provider if possible, to determine the severity of PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis, to include a GAF score.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  An opinion should be provided as to whether the service-connected disability has resulted in a marked interference with employment or renders the Veteran unable to secure or follow substantially gainful employment, to include an opinion as to functional impairment and how that impairment impacts physical and sedentary employment.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be conducted.  If the Veteran is found to be capable of work, the examiner should state what type of work and what accommodations would be necessary due to service-connected disability.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case that includes information pertinent to the evaluation of service-connected PTSD and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

